DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 10/25/2021 has been entered. The claims 14-19 and 21-25 have been cancelled. The claims 1-3, 8-11, 13 and 20 have been amended. The claims 26-30 have been newly added. The claims 1-13, 20 and 26-30 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
In Remarks, applicant argues in essence with respect to the claim 1 and similar claims that Bhat does not disclose sequential execution of optimizations, where the output of a preceding optimization in the sequence is the input to the immediately subsequent optimization in the sequence. The examiner cannot concur. 
Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the images. The stages include a rigid solve stage, a mouth solve stage and an upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head (see the geometry of FIG. 11 and facial landmarks of FIGS. 31-35) and may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a subset of rig parameters related to the mouth on the basis of the non-rigid head features including the mouth corners, chin position and the mouth shape rig parameters solved by the rigid solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks. There are correlations between the certain subsets of rig parameters and control points. It is clear that the rig parameters for the overall head features (including, but not limited to, the face perimeter, eyes, nose, mouth, lips, eyebrows and/or ears, the outer corner of an eye or an outer corner of the mouth) are coupled with the rig parameters 
Bhat further teaches at Paragraph 0130 that in the processing pipelines, a trained rig model predicts rig parameters based on the previously used input data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 20 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. US-PGPUB No. 2018/0174348 (hereinafter Bhat) in view of Ma et al. US-PGPUB No. 2018/0033189 (hereinafter Ma). 
Re Claim 1: 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine 
Ma teaches at Paragraph 0013 that the system should be able to produce a set of blend-shapes capable of reproducing input performance captured for a given actor while conforming to general semantics such that the rigs produced for each actor behave consistently in the hands of an animator….there is a need for methods and systems that provide an easy, dynamic approach to modifying a generated blend-shape rig, based upon a predefined set of scalar parameters that enable a user to readily generate new blend-shape rigs as desired. Further, there is a need for methods and systems that can iteratively, automatically generate desired blend-shapes from an actor’s performance and at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig). Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables.


Bhat in view of Ma teaches an avatar control system comprising: 
Bhat teaches at Paragraph 0068 that the image is read from memory and at Paragraph 0112 that a previously generated model rig can be read from a memory…the rig is a set of standard FACS blend shapes); and 
a hardware processor in communication with the non-transitory storage, the hardware processor programmed to (Bhat teaches at Paragraph 0064 the processor 205 is a processor, micro-processor….that performs instructions stored in the volatile 215 or the non-volatile memory 210): 
access the input data corresponding to the image of the subject (Bhat teaches at Paragraph 0053 image data including an image of a face is captured using an image capture device on a user device); 
sequentially execute, according to a solver order, a plurality of optimizations that each iteratively adjust one or more facial rig parameters of a facial rig for an avatar to match the input data until a termination criterion is met, wherein an output of a preceding optimization is an input to a subsequent optimization (
Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced according to their impact to the facial movements. For example, the rigid solve stage dictates the fundamental geometry (shape) of the head model to stabilize the geometry for the subsequent mouth parameter stages and lastly the eye parameter optimization stages, marching from large areas of movement such as jaw and progressing to more granular details such as eyes. The mouth parameter solve stage covers the large areas of movement such as jaw and the upper face solve stage covers small areas of movement such as eyes, eyebrows and nostrils. Bhat’s solver order is sequenced from a rigid solve stage covering the overall head movement, the mouth solve stage covering the large areas of movement such as the jaw, and the upper face solve stage covering small areas of movement such as the eyes and/or eyelids. 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the images. The stages include a rigid solve stage, a mouth solve stage and an upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head (see the geometry of FIG. 11 and facial landmarks of FIGS. 31-35) and may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outwards and rolling of the lips. The mouth solve stage are clearly dependent upon the rig parameters from the rigid solve stage which solves the head features including the mouth corners/contours, eye corners/contours, nostrils, eyelids. The rigid solve stage is a basis for the upper face solve stage because the small movement in the eyes, eyebrows, and nostrils are dependent upon the basic control points relating to the head/eye features solved by the rigid solve stage. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks. Example of facial features that may have movement determined in the upper face solve stage include eyes, eyebrows and nostrils (small movement). The rig parameters of the rigid solve stage must be used for the subsequent mouth solve stage to define the non-deforming chin position and other non-deforming fundamental head features including other non-deforming mouth features, lip contours, nostrils, eye features/contours, eyebrow features/contours. Bhat teaches at Paragraph 0123 that the rig parameters are nonlinearly related to a rigged models shape changes and the complementary shape groups may be coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a subset of rig parameters related to the mouth on the basis of the non-rigid head features including the mouth corners, chin position and the mouth shape rig parameters solved by the rigid solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks. There are correlations between the certain subsets of rig parameters and control points. It is clear that the rig parameters for the overall head features (including, but not limited to, the face perimeter, eyes, nose, mouth, lips, eyebrows and/or ears, the outer corner of an eye or an outer corner of the mouth) are coupled with the rig parameters for the mouth shape networks and for the jaw opening in the constrained optimizer. It is clearly understood that the rig parameters for the overall head features are coupled with the rig parameters for the upper face shapes in the constrained optimizer. 
Bhat teaches at Paragraph 0115 that the final step is to resolve the FACS blend shape basis (rig) to best fit the tracked surface as expressed in the following equation to optimize the rig. It is inherent that solving the equation in Paragraph 0115 requires iterative process for the rig parameters. 
Bhat further teaches a sequence of ordered optimizations including the mouth solve stage followed by the upper face solve stage for iteratively solving a subset of rig parameters. 
Bhat implicitly teaches the iterative optimization of a set of rig parameters while Ma explicitly teaches an iterative optimization processing for adjusting a set of rig parameters. 
Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have optimized the set of rig parameters forming the blend-shape model for animation of a virtual character (avatar) to match the input face image until a convergence criteria is met. One of the ordinary skill in the art would have been motivated to have optimized the rig parameters within the set of facial regions based on the region-based ordered optimization solve stages. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils), 
wherein each of the plurality of optimizations corresponds to a different facial subregion of the facial rig, and each optimization adjusts only facial rig parameters of the facial subregion on which the optimization is performed (
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils), 
wherein the solver order sequences the plurality of optimizations in a descending order based on impact to fundamental facial movements (Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced according to their impact to the facial movements. For example, the rigid solve stage dictates the fundamental geometry (shape) of the head model to stabilize the geometry for the subsequent mouth parameter stages and lastly the eye parameter optimization stages, marching from large areas of movement such as jaw and progressing to more granular details such as eyes. The mouth parameter solve stage covers the large areas of movement such as jaw and the upper face solve stage covers small areas of movement such as eyes, eyebrows and nostrils. Bhat’s solver order is sequenced from a rigid solve stage covering the overall head movement, the mouth solve stage covering the large areas of movement such as the jaw, and the upper face solve stage covering small areas of movement such as the eyes and/or eyelids. 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the images. The stages include a rigid solve stage, a mouth solve stage and an upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head (see the geometry of FIG. 11 and facial landmarks of FIGS. 31-35) and may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outwards and rolling of the lips. The mouth solve stage are clearly dependent upon the rig parameters from the rigid solve stage which solves the head features including the mouth corners/contours, eye corners/contours, nostrils, eyelids. The rigid solve stage is a basis for the upper face solve stage because the small movement in the eyes, eyebrows, and nostrils are dependent upon the basic control points relating to the head/eye features solved by the rigid solve stage. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks. Example of facial features that may have movement determined in the upper face solve stage include eyes, eyebrows and nostrils (small movement). The rig parameters of the rigid solve stage must be used for the subsequent mouth solve stage to define the non-deforming chin position and other non-deforming fundamental head features including other non-deforming mouth features, lip contours, nostrils, eye features/contours, eyebrow features/contours. Bhat teaches at Paragraph 0123 that the rig parameters are nonlinearly related to a rigged models shape changes and the complementary shape groups may be coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a subset of rig parameters related to the mouth on the basis of the non-rigid head features including the mouth corners, chin position and the mouth shape rig parameters solved by the rigid solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks. There are correlations between the certain subsets of rig parameters and control points. It is clear that the rig parameters for the overall head features (including, but not limited to, the face perimeter, eyes, nose, mouth, lips, eyebrows and/or ears, the outer corner of an eye or an outer corner of the mouth) are coupled with the rig parameters for the mouth shape networks and for the jaw opening in the constrained optimizer. It is clearly understood that the rig parameters for the overall head features are coupled with the rig parameters for the upper face shapes in the constrained optimizer); and 
responsive to the execution of each of the optimizations, set the facial rig for the avatar based at least in part on the adjusted one or more facial rig parameters (Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the solver order indicates a sequence of: (1) a jaw region optimization, (2) a lower face region optimization, (3) a lips region optimization, (4) a funneler region optimization, (5) an upper face region optimization, (6) a lids region optimization, (7) an eyes region optimization, (8) a neck region optimization, (9) a lip extras region optimization, and (10) a tongue region optimization. 
Bhat further teaches the claim limitation that the solver order indicates a sequence of: (1) a jaw region optimization (e.g., the jaw opening of Paragraph 0123 and FIGS. 31-35), (2) a lower face region optimization (e.g., the mouth region and nostrils of Paragraph 0123 and FIGS. 31-35), (3) a lips region optimization (e.g., the lips region of Paragraph 0123 and FIGS. 31-35), (4) a funneler region optimization  (e.g., the lips region including the landmark 3110 in the image 3105 of Paragraph 0102, Paragraph 0123 and FIGS. 31-35), (5) an upper face region optimization(e.g., the upper face region of Paragraph 0123 and FIGS. 31-35), (6) a lids region optimization (e.g., the upper face region including the upper and lower eyelids in the image and the upper face region also including eyebrows of Paragraph 0107, Paragraph 0123 and FIGS. 31-35), (7) an eyes region optimization (e.g., the upper face region including the eyes or the eyes region of Paragraph 0123 and FIGS. 31-35), (8) a neck region optimization (e.g., the landmarks associated with the neck region of FIG. 27, FIG. 33-35), (9) a lip extras region optimization (e.g., the lip corners of Paragraph 0101 or a chin position of the mouth shape networks of Paragraph 0123 and FIG. 31 and/or the side of a cheek of Paragraph 0091), and (10) a tongue region optimization (e.g., the landmarks associated with the mouth region including tongue inside the mouth of Paragraph 0102 and FIG. 35). 
In other words, Bhat teaches at FIGS. 31-35 and Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the jaw region optimization corresponds to a jaw bone, the lower face region optimization corresponds to a nose and portions of cheeks above a jaw line, the lips region optimization corresponds to lips, the funneler region optimization corresponds to an area 
Bhat further teaches the claim limitation that that the jaw region optimization corresponds to a jaw bone (e.g., the jaw opening of Paragraph 0123 and FIGS. 31-35), the lower face region optimization corresponds to a nose and portions of cheeks above a jaw line (e.g., the mouth region and nostrils of Paragraph 0123 and FIGS. 31-35), the lips region optimization corresponds to lips (e.g., the lips region of Paragraph 0123 and FIGS. 31-35), the funneler region optimization corresponds to an area corresponding to the lips (e.g., the lips region including the landmark 3110 in the image 3105 of Paragraph 0102, Paragraph 0123 and FIGS. 31-35), a region above the jaw (e.g., any region having the landmarks above the jawline of the beard of FIG. 33 or above the jaw opening of Paragraph 0123 in FIG. 35, e.g., the landmarks 3102 of FIG. 33 align with the while the landmarks 3110 align with jawline in the beard), and a region below the lower face region (e.g., a region below the chin or the lower face region in FIG. 33 such as the neck region), 
the upper face region optimization corresponds to a forehead (e.g., the upper face region of Paragraph 0123 and FIGS. 31-35), the lids region optimization corresponds to one or more eyelids  (e.g., the upper face region including the upper and lower eyelids in the image and the upper face region also including eyebrows of Paragraph 0107, Paragraph 0123 and FIGS. 31-35), the eyes region optimization corresponds to one or more eyes (e.g., the upper face region including the eyes or the eyes region of Paragraph 0123 and FIGS. 31-35), the neck region optimization corresponds to a neck (e.g., the landmarks associated with the neck region of FIG. 27, FIG. 33-35), the lip extras region optimization corresponds to temple veins, chin lines, or ear or cheek movements (e.g., the lip corners of Paragraph 0101 or a chin position of the mouth shape networks of Paragraph 0123 and FIG. 31 and/or the side of a cheek of Paragraph 0091), and the tongue region optimization corresponds to a tongue (e.g., the landmarks associated with the mouth region including tongue inside the mouth of Paragraph 0102 and FIG. 35). 
In other words, Bhat teaches at FIGS. 31-35 and Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils. 
Re Claim 4: 

Bhat further teaches the claim limitation that the solver order comprises a first subregion of a face and a second subregion of the face, the first subregion comprising a lower area of the face and the second subregion comprising an upper area of the face, the upper area smaller than the lower area (Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils). 
Re Claim 5: 

However, Bhat in view of Ma further teaches the claim limitation that at least one of the ordered optimizations comprises a constrained optimization by linear approximation (COBYLA) technique (Ma teaches at Paragraph 0082 that Equation 4 is a non-linear optimization problem due to the rotation variables. It is possible to use constrained non-linear optimization techniques to solve it. The Jacobian matrix for Equation 4 should be very similar to the one from any linear deformable model. The optimal rigid transformation can be solved with singular value decomposition and the weights can be solved with constrained quadratic programming and at Paragraph 0107 that the blend-shape optimization process is implemented in Python…the QP solver in CVXOPT and the sparse linear solver based on LU decomposition in SciPY are used to solve Equation 5 and 10 respecitvely. 
Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the adjusted one or more facial rig parameters comprise facial action coding system action units.
However, Bhat further teaches the claim limitation that the adjusted one or more facial rig parameters comprise facial action coding system action units (Bhat teaches at Paragraph 0122 that using the shape is defined by FACS blend shape basis for the customized 3D generative animation model and at Paragraph 0115 that the final step is to resolve the FACs blend shape basis to best fit the tracked surface to optimize the rig and at Paragraph 0112 that the rig is a set of standard FACS blend shapes).
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that to reduce an error metric, the hardware processor is programmed to use a constrained optimization by linear approximation (COBYLA) technique.
Ma teaches at Paragraph 0082 that Equation 4 is a non-linear optimization problem due to the rotation variables. It is possible to use constrained non-linear optimization techniques to solve it. The Jacobian matrix for Equation 4 should be very similar to the one from any linear deformable model. The optimal rigid transformation can be solved with singular value decomposition and the weights can be solved with constrained quadratic programming and at Paragraph 0107 that the blend-shape optimization process is implemented in Python…the QP solver in CVXOPT and the sparse linear solver based on LU decomposition in SciPY are used to solve Equation 5 and 10 respectively. 
Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of optimizations corresponds to a plurality of subregions, wherein the plurality of subregions is based at least in part on facial action coding system (FACS) taxonomy.
However, Bhat further teaches the claim limitation that that the plurality of optimizations corresponds to a plurality of subregions, wherein the plurality of subregions is based at least in part on facial action coding system (FACS) taxonomy (Bhat teaches at Paragraph 0058 that the rig can be generated by applying a standard set of FACS blend shapes to a mesh of the static 3D model of the head….the motion of one or more landmarks and/or 3D shapes in visible video can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model.  
Bhat teaches at Paragraph 0122 that using the shape is defined by FACS blend shape basis for the customized 3D generative animation model and at Paragraph 0115 that the final step is to resolve the FACS blend shape basis to best fit the tracked surface to optimize the rig and at Paragraph 0112 that the rig is a set of standard FACS blend shapes. 
Bhat teaches at Paragraph 0123 the rig parameters are nonlinearly related to a rigged models shape changes…Thus, processes for determining the rig parameters are nonlinear guided optimizations for the parameters….the determining of the rig parameters may be performed in stages over different subsets of rig parameters where each subset explains a different fraction of variation in the image…..a rigid solve stage, a mouth solve stage and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chine position and for mouth shape networks including moving of mouth corners inward and/or outward, and rolling of the lips. In accordance to a few embodiments complementary or exclusive shape groups may be coupled using optimizer constraints. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks and example of facial features in the upper face solve stage include eyes, eyebrows and nostrils).
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the termination criterion comprises an error metric being reduced to below a threshold error or a maximum number of iterations being achieved.
Bhat at least suggests the claim limitation that the termination criterion comprises an error metric being reduced to below a threshold error or a maximum number of iterations being achieved (Bhat teaches at Paragraph 0115 that the final step is to resolve the FACS blend shape basis (rig) to best fit the tracked surface as expressed in the following equation to optimize the rig. It is inherent that solving the equation in Paragraph 0115 requires iterative process for the rig parameters. 
Bhat further teaches a sequence of ordered optimizations including the mouth solve stage and the upper face solve stage for iteratively solving a subset of rig parameters. 
Bhat implicitly teaches the iterative optimization of a set of rig parameters while Ma explicitly teaches an iterative optimization processing for adjusting a set of rig parameters. 
Ma teaches the claim limitation that the termination criterion comprises an error metric being reduced to below a threshold error or a maximum number of iterations being achieved (Ma teaches at Paragraph 0015 executing an iterative optimization process for generating an output blend-shape (rig)…said iterative optimization process iteratively adjusts each of said first, second, third and fourth variable to generate said output blend-shape (rig) and at Paragraph 0078 that the method of present specification gradually improves blend-shape weights, head rigid motion, blend-shape offsets (rig parameters) and the neutral pose by iterating over a plurality of steps until there is no significant improvement over all of the variables). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have optimized the set of rig parameters forming the blend-shape model for animation of a virtual character (avatar) to match the input face image until a convergence criteria is met. One of the ordinary skill in the art would have been motivated to have optimized the rig parameters within the set of facial regions based on the region-based ordered optimization solve stages. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that an error metric comprises a minimization function in the form of an L2 norm or a Hausdorff distance.
Bhat teaches at Paragraph 0121 that the rig parameters are solved to match every image or frame in the video images by a process similar to the processed described above with regards to generating the customized rig…a 3D surface is tracked by solving the optimizing equation for the rig parameters).
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the subject comprises a human being, a non-human animal, or a personified object. 
Bhat further teaches the claim limitation that the subject comprises a human being, a non-human animal, or a personified object (Bhat teaches at Paragraph 0053 image data including an image of a face is captured using an image capture device on a user device). 

Re Claim 20: 
The claim 20 is in parallel with the claim 1 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 1. 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 20 except additional claim limitation that the plurality of optimizations comprises at least six optimizations.
However, Bhat further teaches the claim limitation that the plurality of optimizations comprises at least six optimizations (Bhat teaches at Paragraph 0123 the plurality of optimizations include the rigid solve stage, the mouth solve stage for the jaw opening, the mouth solve stage for moving of mouth corners, the mouth solve stage for rolling the lips, the upper face solve stage for eyes, the upper face solve stage for eyebrows and the upper face solve stage for nostrils).
In other words, Bhat clearly teaches at Paragraph 0077 and Paragraph 0123 the sequential execution of optimizations in stages wherein the output of a preceding optimization stage is transferred as input to the subsequent optimization stage. For example, the mouth solve stage optimization is based on the rigid solve stage optimization as the head features solved in the rigid solve stage is a fundamental stage for stabilizing the geometry for other stages. The solve stages are sequenced according to their impact to the facial movements. For example, the rigid solve stage dictates the fundamental geometry (shape) of the head model to stabilize the geometry for the subsequent mouth parameter stages and lastly the eye parameter optimization stages, marching from large areas of movement such as jaw and progressing to more granular details such as eyes. The mouth parameter solve stage covers the large areas of movement such as jaw and the upper face solve stage covers small areas of movement such as eyes, eyebrows and nostrils. Bhat’s solver order is sequenced from a rigid solve stage covering the overall head movement, the mouth solve stage covering the large areas of movement such as the jaw, and the upper face solve stage covering small areas of movement such as the eyes and/or eyelids. 

For example, Bhat teaches at Paragraph 0077 that the optimization of the customized 3D model is performed in stages….different resolution meshes may be used in the different stages of the optimization process….a low-resolution mesh may be used for the first three stages and a high-resolution mesh is used in the fourth and fifth stages….a transfer process is performed to transform the lower resolution mesh to a high resolution mesh between the various stages and at Paragraph 0123 that the determining of the rig parameters may be performed in stages over may be used to stabilize the geometry for other stages. The rig parameters solved by the rigid solve stage are the fundamental/basic parameters for the subsequent stages including the mouth solve stage and the upper face solve stage. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including moving of mouth corners inward and/or outwards and rolling of the lips. The mouth solve stage are clearly dependent upon the rig parameters from the rigid solve stage which solves the head features including the mouth corners/contours, eye corners/contours, nostrils, eyelids. The rigid solve stage is a basis for the upper face solve stage because the small movement in the eyes, eyebrows, and nostrils are dependent upon the basic control points relating to the head/eye features solved by the rigid solve stage. The upper face solve stage determines the rig parameters for facial features independently of the mouth shape networks. Example of facial features that may have movement determined in the upper face solve stage include eyes, eyebrows and nostrils (small movement). The rig parameters of the rigid solve stage must be used for the subsequent mouth solve stage to define the non-deforming chin position and other non-deforming fundamental head features including other non-deforming mouth features, lip contours, nostrils, eye features/contours, eyebrow features/contours. Bhat teaches at Paragraph 0123 that the rig parameters are nonlinearly related to a rigged models shape changes and the complementary shape groups may be coupled using optimizer constraints. The rigid solve stage is a basis of the mouth solve stage wherein the mouth solve stage solves a 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 20 except additional claim limitation that the plurality of optimizations comprises at least ten optimizations.
The claim 27 is subject to the same rationale of rejection as the claim 2. 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 27 except additional claim limitation that the plurality of optimizations comprises at least a jaw region optimization, a lower face region optimization, a lips region optimization, a funneler region optimization, an upper face region optimization, a lids region optimization, an eyes region optimization, a neck region optimization, a lip extras region optimization, and a tongue region optimization.
The claim 28 is subject to the same rationale of rejection as the claim 2. 

The claim 29 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that each of the plurality of optimizations correspond to non-overlapping regions of the facial subregion.
The claim 29 is subject to the same rationale of rejection as the claim 2. 
Re Claim 30: 
The claim 30 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that at least two of the plurality of optimizations correspond to at least partially overlapping regions of the facial subregion.
The claim 30 is subject to the same rationale of rejection as the claim 2. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. US-PGPUB No. 2018/0174348 (hereinafter Bhat) in view of Ma et al. US-PGPUB No. 2018/0033189 (hereinafter Ma) and Beeler et al. US-PGPUB No. 2015/0213307 (hereinafter Beeler). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the hardware processor is further programmed to label the one or more facial rig parameters as corresponding to an emotion or an expression. 
Bhat at least suggests the claim limitation that the hardware processor is further programmed to label the one or more facial rig parameters as corresponding to an emotion or an expression (Bhat teaches at Paragraph 0118 that general sets of rig parameters may be determined by using…emotions and/or other stimuli). 

It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that Bhat’s blend-shape face rig comprises a set of face shapes that span the range of desired expressions of the character. One of the ordinary skill in the art would have been motivated to have provided the face animation based on the blend-shapes characterizing the range of desired facial expressions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613